PER CURIAM.
Appellant appeals the Florida Parole and Probation Commission’s order setting his presumptive parole release date, contending that the Commission, in fixing his presumptive parole release date, erred in not crediting him with the proper amount of time served in county jail and in increasing his presumptive parole release date in the absence of any new information after his administrative appeal was filed. The Commission admits that appellant should receive the relief sought. Therefore, we reverse and remand the case to the Commission for corrective action, giving appellant credit for 65 days served in county jail and removing 22 months aggravation from appellant’s presumptive parole release date.
McCORD, SHIVERS and WIGGINTON, JJ., concur.